—Order, Supreme Court, New York County (Stephen Crane, J.), entered September 26, 1996, which granted petitioner’s motion to renew a prior order and judgment (one paper), entered July 12, 1995, granting respondent’s cross motion to dismiss this CPLR article 78 proceeding as barred by the doctrine of laches, and upon renewal, adhered to the prior order and judgment, unanimously affirmed, without costs.
Upon its evaluation of the merits of the renewal application, the court properly adhered to its prior determination that the claim for back pay was barred by laches (see, Matter of Rapess v Ortiz, 99 AD2d 413; Matter of Central School Dist. No. 2 v New York State Teachers’ Retirement Sys., 27 AD2d 265, 267, affd on other grounds 23 NY2d 213). Even accepting petitioner’s reason for not seeking relief earlier, more than one year passed before petitioner commenced this proceeding. We have considered petitioner’s remaining arguments and find them to be without merit. Concur—Murphy, P. J., Milonas, Wallach, Rubin and Mazzarelli, JJ.